Name: Commission Regulation (EC) NoÃ 1668/2003 of 1Ã September 2003 implementing Council Regulation (EC, Euratom) No 58/97 with regard to the technical format for the transmission of the structural business statistics and amending Commission Regulation NoÃ 2702/98 concerning the technical format for the transmission of structural business statistics
 Type: Regulation
 Subject Matter: communications;  business organisation;  business classification;  economic analysis;  information technology and data processing
 Date Published: nan

 Avis juridique important|32003R1668Commission Regulation (EC) No 1668/2003 of 1 September 2003 implementing Council Regulation (EC, Euratom) No 58/97 with regard to the technical format for the transmission of the structural business statistics and amending Commission Regulation No 2702/98 concerning the technical format for the transmission of structural business statistics Official Journal L 244 , 29/09/2003 P. 0032 - 0056Commission Regulation (EC) No 1668/2003of 1 September 2003implementing Council Regulation (EC, Euratom) No 58/97 with regard to the technical format for the transmission of the structural business statistics and amending Commission Regulation No 2702/98 concerning the technical format for the transmission of structural business statisticsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC, Euratom) No 58/97 of 20 December 1996 concerning structural business statistics(1), as last amended by Regulation (EC) No 1667/2003(2), and in particular Article 12 (viii) thereof,Whereas:(1) Regulation (EC, Euratom) No 58/97 established a common framework for the production of Community statistics on the structure, activity, performance and competitiveness of the banking and the pension fund sector in the Community.(2) In order to facilitate the transmission of statistics on environmental expenditure, the technical format provided for by Commission Regulation (EC) No 2702/98 of 17 December 1998 concerning the technical format for the transmission of structural business statistics(3), as amended by Regulation (EC) No 1614 /2002(4), should be adjusted. Regulation (EC) No 2702/98 defined the technical format for the transmission of the structural business statistics characteristics listed in the common module and the detailed modules for industry, distributive trades and construction of Regulation (EC, Euratom) No 58/97. It is necessary to amend this technical format in order to take account of the addition of characteristics on environmental expenditure as well as the addition of the breakdown by environmental domains for some characteristics of the detailed module on industry of Regulation (EC, Euratom) No 58/97.(3) It is necessary to specify the technical format for the transmission of structural business statistics on credit institutions and pension funds listed in Annexes 6 and 7 to Regulation (EC, Euratom) No 58/97 in order to produce data comparable and harmonised between Member States, to reduce the risk of errors in the transmission of data and to increase the speed with which the data collected can be processed and made available to users. It is necessary to define another technical format for the transmission of the characteristics of the detailed modules on credit institutions and pension funds as the technical format defined in Regulation (EC) No 2702/98 for the transmission of the characteristics of the common module and the detailed modules on industry, distributive trades and construction provides for a different breakdown of results.(4) The measures provided for in this Regulation are in accordance with the opinion of the Statistical Programme Committee,HAS ADOPTED THIS REGULATION:Article 1The Annex to Regulation (EC) No 2702/98 is amended in accordance with Annex I to this Regulation.Article 2The technical format referred to in Article 9 of Regulation (EC, Euratom) No 58/97 for Annex 6 is defined in Annex II to this Regulation.Article 3The technical format referred to in Article 9 of Regulation (EC, Euratom) No 58/97 for Annex 7 is defined in Annex III to this Regulation.Article 4Member States shall apply this format for the data concerning the 2001 reference year and subsequent years, with the exception of the data of Annex 7 for which this format shall be applied for the data concerning the 2002 reference year and subsequent years.Article 5This Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 1 September 2003.For the CommissionPedro Solbes MiraMember of the Commission(1) OJ L 14, 17.1.1997, p. 1.(2) See page 1 of this Official Journal.(3) OJ L 344, 18.2.1998, p. 102.(4) OJ L 244, 12.9.2002, p. 7.ANNEX IThe Annex to Commission Regulation (EC) No 2702/98 is amended as follows:1. In the record structure described in paragraph 2 the following row is added >TABLE>2. The following series is added to the table in paragraph 3.1 The series type: >TABLE>3. The following series is renamed in table in paragraph 3.1. The series type>TABLE>4. The following variables are added to the table in paragraph 3.7. Variable>TABLE>5. The following table is added: "3.14. Breakdown by environmental domains>TABLE>"ANNEX IITECHNICAL FORMAT FOR STATISTICS ON CREDIT INSTITUTIONS1. The form of the dataThe data is sent as a set of records of which a large part describes the characteristics of the data (country, year, economic activity etc.). The data itself is a number which can be linked to flags and explanatory footnotes used for example to describe aggregations of NACE codes. Confidential data should be sent with the true value being recorded in the value field and a flag indicating the nature of the confidential data being added to the record.In order to be precise about the nature of the data, it is necessary to distinguish the following special cases:- data equal to zero (coded "0"): real values of zero only (the phenomenon it describes does not exist in the country),- missing data (coded "m"): this is data which is currently missing but the Member State intends to supply when available,- data not available: this is data which is not collected in a Member State. In this case, the corresponding record is not sent.By default, if an entire dimension (a variable, a NUTS code, a Size Class code etc.) is not collected then the corresponding records will not exist (except for those which are missing because they form part of a regrouping of NACE codes. This is why it is important to distinguish data which is really missing by supplying a record (one per missing item) in which the data value is coded as "m", and data which is really equal to zero by supplying the corresponding records in which the data value is set to 0.2. Data set structure>TABLE>NB:A = Alphanumeric, N = Numeric3. Description of the fields3.1. Series>TABLE>3.2. Year3.3. Territorial unitThis code corresponds to the country for national series or to the region for the regional series (series 6H). It is based on the NUTS 99 code. For regions, two characters are added to the two characters for the country (see NUTS 99).>TABLE>3.4. Economic activity>TABLE>3.5. Measurement>TABLE>3.6. Unit>TABLE>3.7. Variable>TABLE>3.8. Size class/Residence of parent enterprise/Category>TABLE>>TABLE>>TABLE>3.9. Breakdown of products>TABLE>3.10. Legal status/Geographical breakdown>TABLE>>TABLE>3.11. Data valueMonetary data is expressed in millions of national currency units or in euro (for countries members of the Euro-zone).In order to be precise about the nature of the data, it is necessary to distinguish the following cases:- data equal to zero (coded "0"): real values of zero only (the phenomenon it describes does not exist in the country),- missing data (coded "m"): this is data which is currently missing but the Member State intends to supply when available,- data not available: This is data which is not collected in a Member State. In this case the corresponding record is not sent.By default, if an entire dimension (a variable, a NUTS code etc.) is not collected then the corresponding records will not exist except for those which are missing because they form part of a regrouping of NACE codes. This is why it is important to distinguish data which is really missing by supplying a record (one per missing item) in which the data value is coded as "m".3.12. Quality flag>TABLE>Revised data refers to data which are sent for a second (or more) time and are corrections of data which has been previously sent.Updated data concerns data which was not previously available and was coded as missing in the data value field (see 3.11 above) but has since become available.The flag indicating provisional data should be used in order to indicate that it is likely that the data being transmitted may be corrected.3.13. Confidentiality flagMember States are asked to clearly indicate confidential data using the flags listed below:Countries which cannot send confidential data are asked to set the value to "x" (see 3.11 above) and to indicate using a flag that the data is missing due to confidentiality.>TABLE>3.14. DominanceA numeric value less than or equal to 100. This indicates the percentage dominance of one or two enterprises which dominate the data and make it confidential. The value is rounded to the nearest whole number: e.g. 90.3 becomes 90, 94.50 becomes 95. This field is blank for non-confidential data. This field is only used when the confidentiality flags B or C are used in the previous field.3.15. FootnoteFree note on the data with a maximal length of 250 characters.4. Electronic formThe data and metadata, supplied in conformance with this regulation shall be sent in electronic form from Competent National Authorities to Eurostat. Transmission shall conform to an appropriate interchange standard approved by the Statistical Programme Committee (SPC). Eurostat will make available detailed documentation in relation to approved standard(s) and will supply guidelines on how to implement this (these) standard(s) according to the requirements of this regulation.5. Transitional arrangementsDuring a transitional period, the data may be sent as a flat file in ASCII format with each data set being one record having the semi-colon ";" as the field seperator and the the carriage return character (ASCII hexadecimal code "0D") and/or the linefeed character (ASCII hexadecimal code "0A") as the record separator.6. Examples of recordsExample 1:>TABLE>Belgium declares in the series 6A (Annual enterprise statistics) for the reference year 2001, in NACE rev. 1 class 65.12: 87 enterprises. The data is non confidential.6A; 2001; BE; 6512; NBR; UNIT; 11110;;;; 87;;;;Example 2:>TABLE>Denmark declares in the serie 6B (Annual enterprise statistics broken down by legal status) for the reference year 2001, in NACE rev. 1 class 65.12: 25 enterprises with the legal status: co-operative enterprises. The data is non confidential.6B; 2001; DK; 6512; NBR; UNIT; 11111;;; LS02; 25;;;;Example 3:>TABLE>Portugal declares in the series 6C (Annual enterprise statistics broken down according to the country of residence of the parent enterprise) for the reference year 2001, in NACE rev. 1 class 6512: a balance sheet total of EUR 23567 Mio for credit institutions which parent enterprise is situated in the home Member State. The data is provisional as well as confidential because of too few enterprises.6C; 2001; PT; 6512; EUR; MIO; 43310; RE01;;; 23567; P; A;;Example 4:>TABLE>Spain declares in the series 6D (Annual enterprise statistics broken down by category of credit institutions) for the reference year 2001, in NACE rev. 1 class 65.12: 130 persons employed in the category of licensed banks. The data is non confidential.6D; 2001; ES; 6512; NBR; UNIT; 16111; CA01;;; 130;;;;Example 5:>TABLE>Finland declares in the series 6E (Annual enterprise statistics broken down by size class) for the reference year 2001, in NACE rev. 1 class 65.12: 6 enterprises with a balance sheet total in the size class of less than EUR 100 million. The data is non confidential.6E; 2001; FI; 6512; NBR; UNIT; 11116; SC05;;; 6;;;;Example 6:>TABLE>United Kingdom declares in the series 6F (Annual enterprise statistics broken down by product) for the reference year 2001, in NACE rev. 1 class 65.12: commissions receivable of GBP 1489 million in the product class "Inter-industry deposit taking services". The data is non confidential.6F; 2001; UK; 6512; NC; MIO; 44130;; 651211;;1489;;;;Example 7:>TABLE>France declares in the series 6G (Annual enterprise statistics by geographical breakdown) for the reference year 2001, in NACE rev. 1 class 65.12: 5 financial subsidiaries in Spain. The data is non confidential.6G; 2001; FR; 6512; NBR; UNIT; 11510;;; ESP; 5;;;;Example 8:>TABLE>Italy declares in the series 6H (Annual regional statistics) for the reference year 2001, in NACE rev. 1 class 65.12: 38 local units in the region "Toscana" (IT51). The data is non confidential.6H; 2001; IT51; 6512; NBR; UNIT; 11210;;;; 38;;;;ANNEX IIITECHNICAL FORMAT FOR STATISTICS ON PENSION FUNDS1. The form of the dataThe data is sent as a set of records of which a large part describes the characteristics of the data (country, year, economic activity etc.). The data itself is a number which can be linked to flags and explanatory footnotes used for example to describe aggregations of NACE codes. Confidential data should be sent with the true value being recorded in the value field and a flag indicating the nature of the confidential data being added to the record.In order to be precise about the nature of the data, it is necessary to distinguish the following special cases:data equal to zero (coded "0"): real values of zero only (the phenomenon it describes does not exist in the country),missing data (coded "m"): this is data which is currently missing but the Member State intends to supply when available,data not available: this is data which is not collected in a Member State. In this case, the corresponding record is not sent.By default, if an entire dimension (a variable, a NUTS code, a Size Class code etc.) is not collected then the corresponding records will not exist (except for those which are missing because they form part of a regrouping of NACE codes. This is why it is important to distinguish data which is really missing by supplying a record (one per missing item) in which the data value is coded as "m", and data which is really equal to zero by supplying the corresponding records in which the data value is set to 0.2. Data set structure>TABLE>NB:A = Alphanumeric, N = Numeric3. Description of the fields3.1. Series>TABLE>3.2. Year3.3. Territorial unitThis code corresponds to the country for national series or to the region for the regional serie (serie 6H). It is based on the NUTS 99 code. For regions, two characters are added to the two characters for the country (see NUTS 99).>TABLE>3.4. Economic activity>TABLE>3.5. Measurement>TABLE>3.6. Unit>TABLE>3.7. Variable>TABLE>3.8. Size classes>TABLE>>TABLE>3.9. Currency breakdown>TABLE>3.10. Geographical breakdown>TABLE>3.11. Data valueMonetary data is expressed in millions of national currency units or in Euro (for countries members of the Euro-zone).In order to be precise about the nature of the data, it is necessary to distinguish the following cases:data equal to zero (coded "0"): real values of zero only (the phenomenon it describes does not exist in the country),missing data (coded "m"): this is data which is currently missing but the Member State intends to supply when available,data not available: This is data which is not collected in a Member State. In this case the corresponding record is not sent.By default, if an entire dimension (a variable, a NUTS code etc.) is not collected then the corresponding records will not exist except for those which are missing because they form part of a regrouping of NACE codes. This is why it is important to distinguish data which is really missing by supplying a record (one per missing item) in which the data value is coded as "m".3.12. Quality flag>TABLE>Revised data refers to data which are sent for a second (or more) time and are corrections of data which has been previously sent.Updated data concerns data which was not previously available and was coded as missing in the data value field (see 3.11 above) but has since become available.The flag indicating provisional data should be used in order to indicate that it is likely that the data being transmitted may be corrected.3.13. Confidentiality flagMember States are asked to clearly indicate confidential data using the flags listed below:Countries which cannot send confidential data are asked to set the value to "x" (see 3.11 above) and to indicate using a flag that the data is missing due to confidentiality.>TABLE>3.14. DominanceA numeric value less than or equal to 100. This indicates the percentage dominance of one or two enterprises which dominate the data and make it confidential. The value is rounded to the nearest whole number: e.g. 90.3 becomes 90, 94.50 becomes 95. This field is blank for non confidential data. This field is only used when the confidentiality flags B or C are used in the previous field.3.15. FootnoteFree note on the data with a maximal length of 250 characters.4. Electronic formThe data and metadata, supplied in conformance with this regulation shall be sent in electronic form from Competent National Authorities to Eurostat. Transmission shall conform to an appropriate interchange standard approved by the Statistical Programme Committee (SPC). Eurostat will make available detailed documentation in relation to approved standard(s) and will supply guidelines on how to implement this (these) standard(s) according to the requirements of this regulation.5. Transitional arrangementsDuring a transitional period, the data may be sent as a flat file in ASCII format with each data set being one record having the semi-colon ";" as the field seperator and the the carriage return character (ASCII hexadecimal code "0D") and/or the linefeed character (ASCII hexadecimal code "0A") as the record separator.6. Examples of recordsExample 1:>TABLE>Belgium declares in the series 7A (Annual enterprise statistics) for the reference year 2002, in NACE rev. 1 class 66.02 120 autonomous pension funds enterprises. The data is non confidential.7A; 2002; BE; 6602; NBR; UNIT; 11110;;;; 120;;;;Example 2:>TABLE>Denmark declares in the series 7B (Annual enterprise statistics broken down by size classes) for the reference year 2002, in NACE rev. 1 class 66.02: 38 autonomous pension funds which investments fall between EUR 50-500 million. The data is non confidential.7B; 2002; DK; 6602; NBR; UNIT; 11118; SC14;;; 38;;;;Example 3:>TABLE>Portugal declares in the series 7C (Annual enterprise statistics broken down by currencies) for the reference year 2002, in NACE rev. 1 class 66.02: investments of EUR 1008 million which are broken down by USD. The data is non confidential.7C; 2002; PT; 6602; EUR; MIO; 48640;; USD;; 1008;;;;Example 4:>TABLE>Finland declares in the series 7D (Annual enterprise statistics by geographical breakdown) for the reference year 2002, in NACE rev. 1 class 66.02: turnover of EUR 12548 million which are declared in other EU countries. The data is non confidential.7D; 2002; FI; 6602; EUR; MIO; 48610;;; OEU; 12548;;;;Example 5:>TABLE>Spain declares in the series 7B (Annual enterprise statistics broken down by size classes) for the reference year 2002, in NACE rev. 1 class 66.02: missing data of number of enterprises which fall under the size class &gt; 100000 members. This data is non confidential.7B; 2002; ES; 6602; NBR; UNIT; 11119; SC21;;; M;;;;Example 6:>TABLE>Belgium declares in the series 7E (Annual enterprise statistics on non-autonomous pension funds) for the reference year 2002, in NACE rev. 1 section H (Non-autonomous pension funds: Section H: Hotels and restaurants): 35 enterprises with non-autonomous pension funds. This data is non confidential.7A; 2002; BE; H; NBR; UNIT; 11150;;;; 35;;;;